This is a response to the SEVENTH PETITION FOR SUSPENSION OF ACTION UNDER 37 CFR 1.103(a) filed February 12, 2021.

The petition is GRANTED.

The petition requests a seventh Suspension of Action by the office for an additional period of six months. A petition for suspension of action under 37 CFR 1.103(a) must:

(A) be presented as a separate paper;
(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g);
(C) request a specific and reasonable period of suspension not greater than 6 months; and 
(D) present good and sufficient reasons why the suspension is necessary.

DECISION

A review of the petition reveals the petitioner has met the requirements set forth above.
The application was filed February 26, 2016.  A first petition to suspend action was filed on November 22, 2017.  A second petition for suspension of action was filed on May 22, 2018.  A third petition to suspend action was filed November 26, 2019.  A fourth petition to suspend action was filed on February 12, 2020.  A fifth petition to suspend was filed on August 12, 2020.  A sixth petition to suspend was filed on February 12, 2021.  The time frame associated with petitions 1-6 has expired.  A seventh petition to suspend was filed on August 11, 2021.

Since sufficient reason for the suspension has been provided along with the appropriate fees, the petition is GRANTED. Action on this case is suspended for a period of six months from the filing of the petition.

Petitioner is advised this suspension of action under 37 CFR 1.103(a) at the applicant's request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR 1.703. The reduction is equal to the number of days beginning on the date a request for suspension of action, was filed and ending on the date of the termination of the suspension. See 37 CFR 1.704(c)(1) and MPEP 709.


Should there be any questions with regard to this letter please contact Brandon M. Rosati, by letter addressed to the Director, Technology Center 2900, P.O. Box 1450 Alexandria, VA 22313-1450, or by telephone at (571) 270-3536.

/GEORGE A BUGG/Supervisory Patent Examiner, Art Unit 2911            

/BRANDON M ROSATI/Acting Director, TC 2900